,;-




      NOT FOR PUBLICATION

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

       LYNN SMITH,
                                                                        Civ. No. 18-14953
                             Appellant,
                                                                        OPINION
       v.
                                                                                   RECEIVED
       CAROLL. KNOWLTON, ESQ.,
                                                                                           OCT 1 72018
                             Appellee.
                                                                                      AT8:30            u.._M
                                                                                         WILLIAM T. WALSH
      THOMPSON, U.S.D.J.                                                                      CLER~


                                               INTRODUCTION

             . This matter comes before the Court on the Application filed by Appellant Lynn Smith

      ("Appellant") to proceed informa pauperis, pursuant to 28 U.S.C. § 1915. (ECF No. 1-4.) For

      the reasons stated herein, Appellant's Application is denied.

                                             LEGAL STANDARD

              In considering an application to proceed in forma pauperis, the court generally conducts a

      two-step analysis. See Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). First, the court

      determines whether the plaintiff is eligible to proceed under 28 U.S.C. § 1915(a). To satisfy this

      initial inquiry, the litigant must file an application that includes an affidavit of indigence stating

      the individual's total income, assets, and inability to pay filing fees. See§ 1915(a)(l); Glenn v.

      Hayman, 2007 WL 432974, at *7 (D.N.J. Jan. 30, 2007). Second, the court determines whether

      the complaint should be dismissed. A complaint may be subject to sua sponte dismissal if the

      complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks money

      damages from defendants who are immune from such relief. See§ 1915(e)(2)(B); Roman, 904

      F.2d at 194 n.1. As under Rule 12(b)(6) of the Federal Rules of Civil Procedure, "[t]o survive
dismissal, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face." Schreane v. Seana, 506 F. App'x 120, 122 (3d Cir. 2012) (per

curiam) (citations omitted).

                                          DISCUSSION

       In this case, Appellant has not filed an affidavit of indigence stating her income, assets,

and inability to pay filing fees. See Application to Proceed In Forma Pauperis-Non Prisoner

(AO 239), http://www.njd.uscourts.gov/forms/application-proceed-forma-pauperis-non-prisoner-

ao-239 (last visited Oct. 15, 2018) (providing an appropriate template for the required affidavit).

Instead, Appellant attaches to her Application previous grants by other courts allowing her to

proceed informa pauperis. (ECF No.1-4.) She adds that her "underlying financial condition is

basically the same or worse" than it was previously. (Id.) However, Appellant's financial

situation cannot be assessed properly without an affidavit as required by§ 1915(a). Appellant's

Application therefore fails at step one, and the Court need not consider step two of the inquiry.

                                          DISCUSSION

       For the foregoing reasons, Appellant's Application to proceed informa pauperis is

denied. An appropriate Order will follow.




                                                                             ()
